Opinion issued February 25, 2020




                                   In The

                            Court of Appeals
                                   For The

                        First District of Texas
                          ————————————
                            NO. 01-20-00133-CV
                            NO. 01-20-00134-CV
                            NO. 01-20-00135-CV
                          ———————————
 IN RE 829 YALE, LLC, TERRY FISHER, KAVAC HOLDINGS, KAVAC
HOLDINGS, LLC, ALAN J. FISHER, ASSURANCE HOME WARRANTY,
LLC, JETALL COMPANIES, INC., STEPHANIE ALVAREZ, SHAHNAZW
     CHOUDHRI, ALI CHOUDHRI AND BRAD PARKER, Relators



           Original Proceeding on Petition for Writ of Mandamus


                        MEMORANDUM OPINION

     Relators, 829 Yale, LLC, Terry Fisher, Kavac Holdings, Kavac Holdings,

LLC, Alan J. Fisher, Assurance Home Warranty, LLC, Jetall Companies, Inc.,

Stephanie Alvarez, Shahnazw Choudhri, Ali Choudhri and Brad Parker, have filed
a petition for writ of mandamus, seeking to have this Court order the trial court to

vacate an order granting a motion to recuse and to disqualify.1

      We deny relators petition for writ of mandamus. See TEX. R. APP. P.

52.8(a). We dismiss all other pending motions as moot.

                                     PER CURIAM

Panel consists of Chief Justice Radack and Justices Kelly and Goodman.




1
      The underlying case is Steadfast Funding, LLC, et al. v. 2017 Yale Development,
      LLC, et al., cause numbers 2019-23950, 2019-51432 & 2019-59191, pending in
      the 125th District Court of Harris County, Texas, the Honorable Kyle Carter
      presiding.
                                         2